Exhibit 23.2 (JSW) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-l of our report dated February 23, 2010 relating to the consolidated financial statements of Cyios Corporation for the year ended December 31, 2009. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. Jewett, Schwartz, Wolfe & Associates Hollywood, Florida March 26, 2010 , SUITE 150 • HOLLYWOOD, FLORIDA 33021 • MAIN 954.922.5885 • FAX 954.922.5957 • WWW.JSW-CPA.COM Member - American Institute of Certified Public Accountants • Florida Institute of Certified Public Accountants Private Companies Practice Section of the AICPA • Registered with the Public Company Accounting Oversight Board of the SEC
